Citation Nr: 0812289	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-41 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to April 
1991 and from August 1999 to April 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the claims folder was 
subsequently returned to the RO in Roanoke, Virginia.


FINDING OF FACT

A chronic low back disorder was not present within one year 
after the veteran's discharge from his second period of 
active duty, and no current low back disorder is 
etiologically related to service.  


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a VCAA letter mailed in March 2005, prior to the initial 
adjudication of the claim, the RO notified the appellant of 
the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  Although the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until March 2006, after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for low back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

The record also reflects that the veteran's service medical 
records and post-service medical records identified by him 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding, existing 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board further notes that in response to his claim, the 
veteran was scheduled for a VA examination in November 2005.  
He failed to report for this examination without explanation 
and has not requested that the examination be rescheduled.  
The Court has held that, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In view of the veteran's failure to cooperate and in 
accordance with the provisions of 38 C.F.R. § 3.655 (2007), 
the Board will decide the appeal without the benefit of the 
VA examination ordered by the RO.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed the evidence of record, which includes 
service treatment records from both of his periods of active 
duty, the report of an examination for entry into National 
Guard service in November 1991, and private treatment 
records, which date from March 2004.  The medical evidence is 
negative for the presence of a low back disorder during the 
veteran's first period of service or during the period of 
time between his periods of active duty.  

Treatment records from the veteran's second period of active 
duty show that the veteran began complaining of back pain in 
September 1999.  In February 2000, it was reported for 
clinical purposes that the veteran had injured his back while 
on baggage detail.  He had had intermittent, but progressive 
pain over the last several weeks.  The assessment at that 
time was low back pain, with radiculopathy.  On examination 
for separation from service, the veteran's spine was found to 
be normal on clinical evaluation.  

Treatment records from the veteran's private physician, 
beginning in March 2004, show that the veteran was treated 
for a history of low back pain, with radiation into the legs.  
It was reported for clinical purposes that the pain had first 
occurred while the veteran was lifting things while in the 
military.  The veteran was treated with therapy and anti-
inflammatory medications.  In January and March 2005, he 
underwent an arthrogram, steroid injection and medial branch 
nerve block.  When last examined, in April 2005, there was 
minimal increased discomfort of the lumbosacral spine on the 
right with extension past neutral.  The pertinent impressions 
were improved right low back pain, status post right L5-S1 
facet blocks and degenerative disc disease at L4-5 and L5-S1.  

The record shows that the veteran first had complaints of low 
back pain in September 1999, but by the time he separated 
from service in 2001, clinical evaluation of the spine was 
normal.  He had no further complaints of back pain documented 
until March 2004.  Although the physician did report a 
history of back pain since service, the treating physician at 
that time did not relate the veteran's March 2004 back 
complaints with those shown during the veteran's second 
period of service.  The account amounts to a bare 
transcription of a lay history that is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

In fact, there is no medical evidence linking the veteran's 
current low back disability to his active service.  As 
discussed above, the veteran was scheduled for a VA 
examination to determine if his current low back disorder is 
related to service.  Due to his failure to appear for this 
examination, the Board must decide the claim based on the 
current record.  In view of the absence of any medical 
evidence of a nexus between the veteran's current low back 
disability and his active service, the claim must be denied.


ORDER

Service connection for a chronic low back disorder is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


